CaSe 8:18-cv-00813-C.]C-KES Document 72-3 Filed _12/31/18 Page 1 of 4 Page |D #:469

EXHIBIT C

Case 8:18-cV-00813-C.]C-KES Document 72-3 Filed 12/31/18 Page 2 of 4 Page |D #:470

DEMINT lLAW, lPlLlLC

ANTHONY N. Dl=_MrN'r
M/\NAC\NG MrMBl.R

3753 How/\RD Hucl ns PARKw/\Y DlRi:Cl‘ Dl/\l.; 1702) 714-0889

S\:COND F\.oon. Sul'n-; 314 FACSIMILF.: 17021442-7995

L/\S Vr.cAs, Nr.vAD/\ 89169 l:M/\lL: ANH10NY@DI.M|N'I'1.AW.COM
Apri123, 2018

Filed Via ECF

United States District Judge Lorna G. Schofield
United States District Court

Southern District of New York

500 Pearl Street

New York, New York 10007

Re: SEC v. Premier Holding Corp., et. al., 17 Civ. 09485 (LGS)

Your Honor:

, l represent Defendants Premier Holding Corporation and Randall Letcavage in this
action. This letter is in response to the SEC’s letter dated April 18, 201 8.

Defendants initial Rule 26 witness disclosures, although unintentionally served late,
contained almost identical witnesses as those set forth in the SEC’s disclosures. We do not
believe the lateness of such disclosures will prejudice the SEC’s opposition to Defendants
Motion to Dismiss.

Further, while Defendants continue to diligently gather documents relevant to the SEC’s
discovery requests, we have encountered a number of stumbling blocks in locating and sorting
through what documents were produced during the SEC’s investigation, which was handled by
other counsel. In discussing this difficulty with the SEC on Friday, April 20, 2018, the Staff has
agreed to produce to us a copy of what prior counsel produced to the SEC. This should expedite
our ability to provide a more complete discovery response.

ln closing, should the Court deny Defendants Motion to Dismiss on Wednesday, April
25, 2018, we do not oppose discussing these minor discovery issues with Your Honor.

Res ectfu|ly submitted,

W/(Qy%

nthony N. DeMint

 
  

cc: All parties (via email)

Case 8:18-cV-00813-C.]C-KES Document 72-3 Filed 12/31/18 Page 3 of 4 Page |D #:471

 

From: Ei_$§b££._limir_d

To: n h ` ' law
Cc: ll n n

Subject: Discovery

Date: Monday, Apri| 30, 2018 8:52:00 AM
Anthony:

We write on two matters. The first is with respect to the status letter that the
parties owe to the Court, pursuant to the Court’s Initial Scheduling Order
[Docket Entry 28]. Given the pendency of the oral argument on Tuesday, and
the fact that the parties have already apprised the Court of various open items,
I’m not sure a status letter is needed. However, we are happy to draft something
for the Court advising that there is a pending argument, and that the parties
have already advised the Court as to open discovery items.

Which leads to the next point, Which is open discovery. We would propose the
following. If the Court denies the pending motion and keeps the case, and
provides the parties with additional time, that we would produce (this time with
bates-stamps) Premier’s prior productions to the SEC. This way you can
determine What additional materials need to be produced As the various
productions were haphazard and incomplete, We would expect that additional,
responsive materials also exist. Again, whether or not we can do this depends
on what the Court decides to do with existing discovery deadlines.

With respect to your discovery requests, our responses are due on April 30. We
would ask for an additional four days, so we can see what the Court does on the
pending motion. However, I can tell you in advance What our plan is. We
anticipate essentially giving you everything that Was produced in the Premier
Holding Corp., NY-8994 investigation. We would also provide you with
testimony under oath in that matter.

We do not plan to produce materials relating to any other investigation into
Anton & Chia to the extent they relate to other issuers. Nor would we produce
materials relating any other investigations We also do not plan to produce
internal documents or memoranda, any materials subject to attorney-client,
Work product, or other privilege.

We remain happy to discuss any of the above, depending on what the Court
decides on Tuesday.

Case 8:18-cV-00813-C.]C-KES Document 72-3 Filed 12/31/18 Page 4 of 4 Page |D #:472

Regards,

Howard

Howarc! Fischer

Senior Trial Counse|

Securities & Exchange Commission
Brookfie|d Place, 200 Vesey Street
Room 17-216 ~

New York, NY 10281.

Te|: (212) 336-0589

Cel|: (917) 226-1943

Fax: (703) 813-9490

Fis h rH . v

